TONE, Circuit Judge,
dissenting.
For nearly half of the twenty-six years since Brown v. Board of Education of Topeka, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), the Indianapolis School case has been in the federal courts.1 It will soon be nine years since the district court found de jure segregation in the Indianapolis Public School System. We affirmed that judgment, and almost seven years ago the Supreme Court denied certiorari.2 I join in the majority’s statement that “we can think of no reason why an intradistrict plan should not be implemented in September 1980 regardless of the status of the interdistrict remedy at that time,” and in the directive to the district court to “give priority to the development of such a plan.” Ante at 1117. In this second decade of the litigation, the results of de jure segregation in the Indianapolis Public School System should not continue to remain in substantial part unremedied.
Looking back, the long delay, during which a generation of children has passed *1118through segregated schools in Indianapolis, seems to me to be the fruit of a search for an elusive constitutional violation capable of supporting an interdistrict remedy that, the district court has often said, promises desegregation in fact as well as in law. Anyone familiar with the history of this case knows the determination with which the district court has pursued that goal. The court has said time and again that a remedy confined to the “IPS strait jacket” will produce a student population in excess of forty percent black, will in all probability exceed an indefinable “tipping point,” will thus cause accelerating and irreversible “white flight” from IPS, and will, finally, produce nothing of lasting value for a city still in search of its first unitary school system. All this may be correct, cf. Milliken v. Bradley, 418 U.S. 717, 732-35, 739, 94 S.Ct. 3112, 3121-22, 3124, 41 L.Ed.2d 1069 (1974), but, as the district court once recognized, the federal courts may impose an interdistriet remedy only “if this can be done within the law.”3 The long effort to prove that it can in Indianapolis seems to me to have failed.
When we last remanded this case to the district court, we did so in pursuance of the Supreme Court’s mandate that the case be reconsidered in light of Washington v. Davis, 426 U.S. 229, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976), and Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977).4 Those then recent decisions make it clear that state action taken without discriminatory purpose does not violate the equal protection clause. On remand, the district court held no further evidentiary hearing on the issue of discriminatory purpose; it discovered the requisite purpose on the existing record, which a majority of this court apparently had considered insufficient.5 Today we affirm on the basis of that record.
The record no more supports today than it did four years ago the thesis that either the passage of Uni-Gov or the actions of the Housing Authority were tainted by discriminatory purpose. I have stated in prior dissents6 the reasons that led me then to conclude that invidious purpose had not been proved; a third look at the increasingly familiar transcript of the 1975 trial does not persuade me otherwise.7 Without re*1119peating, I hope, too much of what I earlier said, I feel compelled to add what follows.

The Applicable Law

“[T]he invidious quality of a law claimed to be racially discriminatory must ultimately be traced to a racially discriminatory purpose.” Washington v. Davis, supra, 426 U.S. at 240, 96 S.Ct. at 2048. Though discriminatory purpose need not be the “dominant” or the “primary” motive force of the official act in question, Village of Arlington Heights v. Metropolitan Housing Development Corp., supra, 429 U.S. at 265, 97 S.Ct. at 563, the concept “implies more than intent as volition or intent as awareness of consequences. It implies that the decision-maker, . . . selected or reaffirmed a particular course of action at least in part ‘because of,’ not merely ‘in spite of,’ its adverse effects upon an identifiable group.” Personnel Administrator v. Feeney, 442 U.S. 256, 279, 99 S.Ct. 2282, 2296, 60 L.Ed.2d 870 (1979) (citation omitted). “[Disparate impact and foreseeable consequences, without more, do not establish a constitutional violation.” Columbus Board of Education v. Penick, 443 U.S. 449, 464, 99 S.Ct. 2941, 2950, 61 L.Ed.2d 666 (1979); see Dayton Board of Education v. Brinkman, 443 U.S. 526, 536 n.9, 99 S.Ct. 2971, 2978 n.9, 61 L.Ed.2d 720 (1979) (Dayton II).8
The burden of proving discriminatory purpose is, initially, on the plaintiff. Village of Arlington Heights v. Metropolitan Housing Development Corp., supra, 429 U.S. at 270, 97 S.Ct. at 566; Washington v. Davis, supra, 426 U.S. at 241, 96 S.Ct. at 2048. “Proof that the [state] decision . was motivated in part by a racially discriminatory purpose . . . shift[s] to the [state] the burden of establishing that the same decision would have resulted even had the impermissible purpose not been considered.” Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. at 270 n.21, 97 S.Ct. at 566 n.21.
In determining the presence of discriminatory purpose, the following factors are relevant, though not exhaustive:
The historical background of the decision ., particularly if it reveals a series of official actions taken for invidious purposes.
The specific sequence of events leading up to the challenged decision . Departures from the normal procedural sequence
Substantive departures . . . , particularly if the factors usually considered important by the decisionmaker strongly favor a decision contrary to the one reached.
The legislative or administrative history . , especially where there are contemporary statements by members of the decisionmaking body, minutes of its meetings, or reports. In some extraordinary instances the members might be called to the stand at trial to testify concerning the purpose of the official action .
Id. at 267-68, 97 S.Ct. at 564-565.

Uni-Gov

The district court found no procedural irregularities in the passage of Uni-Gov. Indianapolis V, 456 F.Supp. at 188. So far as I can determine, the court found nothing in the “historical background of the decision” to adopt Uni-Gov 9 indicating “a series of official actions taken for invidious pur*1120poses.” The “specific sequence of events” that led to Uni-Gov seems blameless.10 The legislative history of the Act indicates that no discriminatory purpose was at work.11 Of the five factors spelled out in Arlington Heights, the district court found one, “substantive departures,” dispositive of the issue. Even here, the court did not inquire, as Arlington Heights directs, 429 U.S. at 267-68, 97 S.Ct. at 564-565, whether the “factors usually considered important by the decisionmaker strongly favor[ed] a decision contrary to the one reached.” It is apparent that they did not.12 Nor did the district court parse burdens of proof.13 No finding was made that appellants had failed to rebut what the court apparently found to be a prima facie case of discriminatory intent. As Arlington Heights makes plain, however, a finding of invidious purpose is *1121rebuttable by a showing that the state action in question would have been taken in the absence of such purpose; the rejection of a county-wide school system a few years prior to the passage of Uni-Gov is powerful evidence that the same race-neutral reasons that dictated this prior decision would, even assuming a hypothetical discriminatory purpose in the exclusion of schools from Uni-Gov, have produced the same result a few years later.14 But putting aside these fine points of equal protection analysis, even the finding of a “substantive departure” is clearly in error.
The district court found that the Indiana General Assembly passed Uni-Gov with discriminatory purpose because it “departed” from a “long established rule that the school city of Indianapolis should expand with the civil city” when it “repeal[ed] the crucial section of the 1961 Act” and “eliminat[ed] the schools from Uni-Gov.”15 The majority, in sustaining this finding, is more circumspect. It notes that this “crucial section,” had it been left unrepealed, would have expanded IPS boundaries only “if” Uni-Gov “could be characterized as an extension of Indianapolis’ civil city boundaries by civil annexation.” Ante at 1107. The majority appears to conclude that it can be so characterized. It seems to me plain that it cannot.
Under either the pre-1969 or the post-1969 civil annexation statute of Indiana,16 *1122civil annexation could be accomplished only by act of a city or town council. People who opposed annexation could file remonstrances. People who wished their property to be annexed could petition the council. No annexation could involve territory already a part of another city or town. The sole means for union of cities or towns was by a referendum in which citizens of the municipalities involved approved a proposed consolidation agreement reached .by the councils. Union could be achieved only if all of the territory of both municipalities were to be joined.
In sharp contrast, Uni-Gov was the Act of the Indiana General Assembly. It was not the result of a petition, a referendum, or an act of a municipal council. It was not subject to remonstrances or to any of the other provisions of the civil annexation statutes;17 indeed, it was the very need to get away from those unsatisfactory provisions that prompted the adoption of Uni-Gov.18 To say that Uni-Gov, a complex reorganization of Marion County municipal governments undertaken by the State of Indiana, might be characterized as a civil annexation ignores very basic legal distinctions.
Because Uni-Gov did not involve an annexation, the repeal of § 9 of the 1961 Act is irrelevant to this case.19 Had the section *1123remained in force it would not have expanded the boundaries of IPS by an inch. Uni-Gov was totally beyond its terms.20
This crucial-section issue aside, all that remains of the substantive-departure finding is the related notion that Uni-Gov was a departure from a “long established rule” that IPS and Indianapolis would share a common boundary. This notion appears to stem from a belief that Indiana has.had a policy favoring coterminous boundaries of city and school corporations. “Of greater relevance,” the majority says, ante at 1106, “is the history of school district expansion and consolidation in Indiana.” It continues: “Indiana has for generations pursued a legislative policy that school district lines should grow as the corporate lines of their cities grow.” With all due respect, I simply do not think the law of Indiana supports this view. Regard for the reader’s patience, as well as a desire to speed this case on its way, limits me to a brief summary of the history of Indiana law on this point.
The organization of schools in Indiana has gone through three basic phases. In the first phase, schools were organized by congressional township. The Territory, and later State, of Indiana were divided into townships of thirty-six square miles each; a thirty-sixth part of each township was reserved for the support of public schools. From a 1785 ordinance of the Continental Congress, through Indiana’s first constitution in 1816, to a series of laws culminating in 1848, the method of organizing and supporting schools by township land grant was *1124preserved.21 During this time, school districts were “laid off in such manner as shall be most convenient for the population and neighborhoods.”22 School trustees could, “if convenience require[d] it,” form districts “out of parts of each township,” and a majority of the voters of a district could, by petition, alter the district boundaries “as convenience may require.”23
The second phase began with the adoption of a new Indiana Constitution in 1851.24 Under statutes passed pursuant to the new constitution,25 the state took over the burden of financing the schools, and it reorganized them with the civil city or town as a basic geographical unit. Coterminous city and school boundaries were often the result.
The advent of the third phase was gradual. Some cities failed to reorganize the schools under the new laws, and these omissions were legalized by the legislature in 189726 In 1899, cities that had reorganized their schools were permitted to revert to the township format, again by act of the legislature.27 In 1901, cities were permitted to consolidate their schools with those of other school corporations in the same township.28 Acts in the early part of this century permitted jointly run schools and consolidation of school corporations.29 By mid-century, the third phase of Indiana school organization was well underway.
The new phase was ushered in by the need to increase the revenue base for the many small city school corporations. In 1947 and 1949, the Indiana General Assembly adopted statutes allowing the creation of school corporations without respect to city, town, or township boundaries.30 By 1959 the Supreme Court of Indiana was to say:
[T]he legislature has found it necessary to enlarge the tax base supporting the local school unit. This has necessitated getting away from the identification of school district boundaries with the boundaries of civil units, and the many attempts of the General Assembly to deal with school consolidation in the past 40 years are but expressions of the legislative intent in this direction.
Fort Wayne Community Schools v. State, 240 Ind. 57, 64, 159 N.E.2d 708, 711 (1959). In 1959 also the legislature passed the School Corporation Reorganization Act31 to accomplish that end.
*1125Thus the policy from which Uni-Gov is said to be a substantive departure was first pursued for fiscal and administrative reasons, was abandoned when those reasons no longer supported it, and had not existed in Indiana for many years prior to the passage of Uni-Gov.32 The only real policy that can be inferred from the foregoing history of school district boundaries in Indiana is that district lines should be drawn on a financially sound, efficient, and locally acceptable basis.
The 1961 Act so much debated in this litigation, § 9 of which is shown above to have been inapplicable to Uni-Gov because triggered only by civil annexation, is not inconsistent with the policy just described. Indeed, as the provisions summarized in the margin demonstrate, that Act is expressive of this policy and not of an obsession that school district and municipal boundaries must match, come what may.33
Given the absence of a substantive departure and the irrelevance of the repeal of § 9 of the 1961 Act, the court is left where it started: The legislature .omitted schools from Uni-Gov, but there is no evidence that race was a reason for doing so. The real question then is whether the Indiana General Assembly had an obligation to include schools in the reorganization effort and thereby further remedial steps toward integration. As I understand Milliken v. Bradley, 418 U.S. 717, 94 S.Ct. 3112, 41 L.Ed.2d 1069 (1974), such an obligation did not exist in the absence of an interdistrict violation.

Actions of the Housing Authority

To find discriminatory purpose in the Housing Authority’s location of public housing within the City of Indianapolis is to ignore reality and the record in this case. In the first place, the record shows that the Housing Authority played a relatively small role in the selection of public housing sites. Two methods were used to select the sites. The first was the “turn-key” method.34 As was testified at trial, by this method a private developer could “select sites and option the ground and subsequently turn the project over to the Housing Authority,” after having built the units “consistent with specifications.” A majority of the sites on which the projects were eventually built were selected by this method, which had the *1126virtue of producing public housing faster than did site selection by government agency-
The remaining sites that were eventually used by the Housing Authority were found by a mayoral task force working in conjunction with the Metropolitan Planning Commission. The task force produced a map of potential housing sites “both inside and outside the city limit,” and then recommended certain of these sites “to the administration in the Public Housing Authority as potential public housing sites.” The task force also approved sites that private developers had optioned under the turn-key method.
From the foregoing it is apparent that the role of the Housing Authority in site selection was limited; the Authority apparently chose from among the sites tendered to it by the task force. Nothing in the record indicates how this choice was made, and there is no evidence concerning whether the Authority ever undertook any independent search for project sites. This alone undercuts the conclusion that plaintiffs proved discriminatory purpose on the part of the Housing Authority. If more were needed, it is clear from the record that the absence of sites outside of Indianapolis was due not to discriminatory purpose, but to neutral requirements of Indiana and federal law.
First, as we previously have acknowledged,35 and as the majority does not now appear to dispute, the Housing Authority could obtain the necessary federal funds to finance its' projects36 only if it had obtained a cooperation agreement with “the governing body of the locality involved.” 37 Under federal law, a cooperation agreement requires a governing body to provide services and to waive taxes on the project.38 Second, the Housing Authority’s jurisdiction under Indiana law during the time in question extended to Indianapolis and any area within five miles of the boundary of Indianapolis, but not to any territory within any other city.39 Finally, any power the *1127Authority may have had to build projects in the unincorporated suburbs was effectively nullified by the fact that it had no cooperation agreement with the “governing body” of those areas, which consisted of the Marion County Council and its executive arm, the Board of County Commissioners.40
The majority appears to approve a finding of invidious purpose because “[t]he evidence at trial . . . disclosed no serious attempts by HACI to obtain . cooperation agreements,”41 and because “[the evidence at trial] showed that HACI never considered placing traditional public housing outside the old city limits:” Ante at 1111. Apart from the vagueness of the phrases serious attempts and traditional public housing,42 this view seems to me to have a number of problems. First, as I have earlier observed, the evidence at trial does not indicate whether or not the Housing Authority acted independently of the task force in seeking sites outside Indianapolis. The task force considered suburban sites and reported to the Housing Authority,43 and for all the record reveals, the Authority may also have investigated suburban sites. Second, the majority’s view places the burden of proof on the issue of discriminatory purpose on the wrong party. *1128Even assuming that the Housing Authority failed to demonstrate a “serious” attempt to affirmatively facilitate school desegregation by placing projects in the suburbs, that fact scarcely suffices to carry plaintiffs’ burden on the issue of discriminatory purpose. See Village of Arlington Heights v. Metropolitan Housing Development Corp., supra, 429 U.S. at 270 & n.21, 97 S.Ct. at 566 n.21; Washington v. Davis, supra, 426 U.S. at 241, 96 S.Ct. at 2048. Finally, the record reveals that the task force that selected sites for the Housing Authority approached the County Council and County Commissioners about the possibility of placing projects in their jurisdiction. The response was negative; the reason given was that the County could not provide for the projects the municipal services then required under federal law.44 I assume the Housing Authority was not required by the Fourteenth Amendment to engage in a futile repetition of the request. There is no evidence that the county government denied the request for invidious reasons. Thus, even if a violation might be predicated on that theory, cf. James v. Valtierra, 402 U.S. 137, 91 S.Ct. 1331, 28 L.Ed.2d 678 (1971), there is no proof to support the theory.
As a practical matter, the Housing Authority had power to locate projects only within the City of Indianapolis. Such power as it had was exercised to promote inte*1129gration, not segregation. The projects, most of whose occupants would be black, were located in what were at the time primarily white areas.45 It is ironic that these sitings have now subjected the Housing Authority to a finding of invidious purpose.
If I am right in my belief that the record does not support the findings of discriminatory purpose46 the real issue raised by this case is whether otherwise permissible state action that does not attempt to remedy the effect of de facto segregation is for that reason alone an act of de jure segregation. The lesson to be derived from today’s decision seems to be that the answer is yes, and that a state’s attempt to solve a governmental or social problem will be constitutionally permissible only if the state adopts the solution that will maximize desegregation of schools that are de facto segregated. Indiana, had it chosen to leave Marion County’s civil government in its chaotic state, instead of adopting Uni-Gov, would have had no affirmative obligation to reorganize the schools or to transfer students across district lines47 Similarly, had Indiana failed to provide a Housing Authority, or had it confined the Authority’s jurisdiction to Indianapolis, the Constitution would not have been violated. Instead, Indiana acted to improve municipal government and to provide decent housing for persons of limited means in a manner that would promote integration in housing. Because Indiana did not include in its governmental-structure and housing reforms a program of affirmative action with respect to de facto school segregation, which if included would have made the reforms themselves impossible to carry out,48 Indiana has been found to have intended a school segregation it did not create.
Thus a state may not restructure civil government or build public housing in an area in which de facto school segregation exists without assuming also the affirmative duty to remedy that segregation. The *1130failure of the state action to include a remedy for school segregation will be enough to establish discriminatory purpose, for if the additional circumstantial indicia in this case can tip the scales toward a finding of invidious purpose, it is hard to imagine a case in which sufficient additional indicia would be lacking. The result of such a rule may be to force the elimination of some de facto segregation. Democratic processes being what they are, however, the result may also be the abandonment of efforts to provide needed governmental reforms and services. But whatever the result, today’s decision cannot, I think, be reconciled with the distinction between de jure and de facto segregation as it has been recognized by the Supreme Court.49
With all respect for my colleagues, both here and on the district court, I can find no basis in the present record for expanding the remedy in this case beyond the system in which the violation occurred. I would therefore reverse the judgment and remand with the direction to proceed at once toward implementation of an intradistrict remedy.

. The case was filed on May 31, 1968. Its progress may be charted as follows: United States v. Board of School Comm’rs of Indianapolis, 332 F.Supp. 655 (S.D. Ind. 1971) (Indianapolis I), aff'd, 474 F.2d 81 (7th Cir.), cert. denied, 413 U.S. 920, 93 S.Ct. 3066, 37 L.Ed.2d 1041 (1973); United States v. Board of School Comm’rs of Indianapolis, 368 F.Supp. 1191 (S.D. Ind.) (Indianapolis II), supp. mem. of decision, 368 F.Supp. 1223 (S.D. Ind. 1973) (Indianapolis III), aff'd in part, rev’d in part, and remanded, 503 F.2d 68 (7th Cir. 1974), cert. denied, 421 U.S. 929, 95 S.Ct. 1654, 44 L.Ed.2d 86, on remand, 419 F.Supp. 180 (S.D. Ind. 1975) (Indianapolis IV), aff'd, 541 F.2d 1211 (7th Cir. 1976), vacated and remanded, 429 U.S. 1068, 97 S.Ct. 802, 50 L.Ed.2d 786 (1977), on remand, 573 F.2d 400 (7th Cir.), cert. denied, 439 U.S. 824, on remand, 456 F.Supp. 183 (S.D. Ind. 1978) (Indianapolis V). This sequence excludes the many unpublished orders involved in the case.


. Indianapolis I, 332 F.Supp. 655 (S.D. Ind. 1971), aff'd 474 F.2d 81 (7th Cir.), cert. denied, 413 U.S. 920, 93 S.Ct. 3066, 37 L.Ed.2d 1041 (1973).


. Indianapolis II, 368 F.Supp. at 1199.


. Indianapolis IV, 573 F.2d 400 (on remand from 429 U.S. 1068, 97 S.Ct. 802, 50 L.Ed.2d 786 (1977)).


. Indianapolis IV, 573 F.2d at 410-11 (Swygert J.); id. at 415 (Fairchild, C. J., concurring); id. . (Tone J., dissenting); but cf. id. at 404 (Swygert, J.).


. Indianapolis IV, 541 F.2d at 1224 (Tone, J., dissenting); Indianapolis IV, 573 F.2d at 415 (Tone, J., dissenting) (on remand from the Supreme Court).


. The clearly erroneous standard is applicable to the district court’s findings of discriminatory purpose. Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 454-55, 99 S.Ct. 2941, 2945, 61 L.Ed.2d 666 (1979); id. at 468, 99 S.Ct. at 2952 (Burger, C. J., concurring); id. at 469, 99 S.Ct. at 2983 (Stewart, J., concurring and dissenting); Dayton Bd. of Educ. v. Brinkman, 443 U.S. 526, 534-35 n.8, 99 S.Ct. 2971, 2977-78 n.8, 61 L.Ed.2d 720 (1979) (Dayton II). But cf Columbus Bd. of Educ. v. Penick, 443 U.S. at 490-92, 99 S.Ct. at 2953-54 (Rehnquist, J., dissenting). See also id. at 457 n.6, 99 S.Ct. at 2946 n.6 (opinion of the Court).
I take the standard to mean here, as elsewhere, that district court findings must stand unless we can form a “definite and firm conviction,” on the record, that they are in error. Fed.R.Civ.P. 52(a); United States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S.Ct. 525, 541, 92 L.Ed. 746 (1948); Apolskis v. Concord Life Ins. Co., 445 F.2d 31, 34 (7th Cir. 1971). As the Dayton and Columbus cases make clear, school desegregation cases are not subject to a special “laissez-faire theory of appellate review,” Dayton Bd. of Educ. v. Brinkman, supra, 443 U.S. at 543, 99 S.Ct. at 2982 (Rehnquist, J., dissenting). Moreover, our duty of deference with respect to facts found in the district court is qualified by our especially heavy duty, in a constitutional case, to make an “independent examination” of the record. Cf. New York Times Co. v. Sullivan, 376 U.S. 254, 285, 84 S.Ct. 710, 728, 11 L.Ed.2d 686 (1964). We must ascertain whether the evidence adduced supports the conclusion drawn under the controlling principles of law.
The duty of both the District Court and the Court of Appeals, in a case such as this, . . is to first determine whether there was any [state] action . . which was intended to, and did in fact, discriminate against minority pupils ....
*1119Dayton Bd. of Educ. v. Brinkman, 433 U.S. 406, 420, 97 S.Ct. 2766, 2775, 53 L.Ed.2d 851 (1977) (Dayton I).


. As the majority recognizes, this case does not involve the sort of stark pattern of disproportionate racial effect that may, without more, give rise to an inference of discriminatory purpose. See Village of Arlington Heights v. Metropolitan Housing Development Corp., supra, 429 U.S. at 266, 97 S.Ct. at 563; see also Washington v. Davis, supra, 426 U.S. at 254, 96 S.Ct. at 2054 (Stevens, J., concurring).


. The district court’s discussion of historical background was, in the main, limited to a general survey of past discrimination in Indiana. It was not focused on the history “of the decision” to adopt Uni-Gov. Indianapolis V, 456 F.Supp. at 186-87. Quite apart from what appear to be serious questions concerning the record support for some of the district court’s historical findings, the fact that Indiana, like *1120most if not aii other states in the Union, has a history of past acts of discrimination does not, in my view, lend much weight to the conclusion that the present generation of Indiana public officials, or the public they represent, has learned nothing from the lessons of the past.


. I can find nothing in the district court’s consideration of the “specific sequence of events” leading to Uni-Gov that would support an inference of invidious purpose. See id. at 187. For example, although the district court found otherwise, Mayor Lugar’s testimony indisputably contains numerous “educational or governmental” reasons for excluding schools from Uni-Gov. See notes 11 & 12 infra.


. State Representative Ray Crowe, who is black, served on the Indiana House Committee on the Affairs of Marion County in 1969, when Uni-Gov was debated by that committee. He testified at trial, in response to a question that asked if race had been a factor in excluding schools from Uni-Gov: “I am positive race did not enter into the discussions or reasons whatsoever.” See also note 12 infra. Two members of the Metropolitan Planning Commission that participated in the development of the Uni-Gov proposal were also black.
Then Mayor, now Senator, Lugar testified at trial that his task force for the planning of Uni-Gov discussed the inclusion of schools only briefly and rejected the idea out of hand because, first, under the 1959 School Corporation Reorganization Act, see note 31 infra, officials had already thoroughly considered and rejected the idea of a county-wide school system, see notes 12 & 14 infra, and, second, the administration of schools had traditionally been handled separately from the administration of civil government. Lugar testified after having reviewed the minutes of the task force meetings. Cf. Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 268, 97 S.Ct. 555, 565, 50 L.Ed.2d 450 (1977).


. As is clear from even a cursory study of the history of school district boundaries in Indiana, one factor of great importance has always been school financing. Mayor Lugar testified at trial that IPS opposed expansion of its boundaries because “it would be to the disadvantage of the Indianapolis Public School System if the tax base was county-wide.” He further observed that, at the time reorganization of the school systems was considered, Indianapolis had already built its schools, but that the same was not true of the suburbs. Expansion would have caused city taxpayers to assume the burden of financing the construction of suburban schools and would thus have been “unfair.” In 1967, the Board of School Commissioners of IPS adopted a resolution declaring that expansion of IPS throughout Marion County would serve neither the economic interests of IPS nor the educational interests of its students.
Representative Ray Crowe testified that the objection to inclusion of IPS in Uni-Gov “was that the schools have been recently reorganized and the school systems prefer to be independent and carry on with their school systems as they were at that time.” Charles Whistler, one of the drafters of Uni-Gov, testified to the same effect. He further testified that inclusion of the schools in Uni-Gov might have impaired the value of their bonds. It appears that factors usually considered important, such as financing, local control, and administrative continuity, “strongly favored” the result reached in Uni-Gov, and not its opposite.
It should be noted also that any inclusion of schools in Uni-Gov would have presented very complicated problems. Among other things, the statutory inclusion would have had to deal with the method of selecting a governing body; the rights of teachers serving under different collective bargaining agreements with different pay scales; the degree of local control to be accorded to suburban schools, if any; and an equitable apportionment of existing assets and liabilities of the various school corporations.


. The district court apparently was of the view, in fact, that discriminatory effects alone, if foreseeable, are sufficient to shift to the state the burden of proof on the issue of purpose. Indianapolis V, 456 F.Supp. at 189 (citing Oliver v. Michigan State Bd. of Educ., 508 F.2d 178, 182 (6th Cir. 1974)). As the Supreme Court has since made clear, this view is incorrect. Dayton Bd. of Educ. v. Brinkman, 443 U.S. 526, 536 n.9, 99 S.Ct. 2971, 2978 n.9 (1979).


. See Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 270 n.21, 97 S.Ct. 555, 566 n.21, 50 L.Ed.2d 450 (1977). As the majority observed in Indianapolis IV, 541 F.2d at 1217,
The Marion County Reorganization Committee, appointed pursuant to the [School Corporation Reorganization] Act [of 1959], initially recommended that all school systems in the county be merged into one, but the unanimous opposition of the suburban school districts defeated the merger proposal. There is no evidence that this opposition was racially motivated.
Ultimately, IPS, like the suburban districts, opposed consolidation. See note 12 supra. The following passage from the 1975 trial is also illuminating:
The Court: I don’t know. The defendants will tell us in due time what these exhibits all mean, but I at this moment I rather infer that the purpose of the exhibits is to prove or tend to prove that the present division of Marion County into eleven separate school districts is something that happened because of reasons pertaining primarily to school finances as well as to the desire of non-IPS schools to maintain local autonomy rather than for reasons of separating students based on race. 1 presume that is the point of these exhibits.
I presume that if the Government or the intervening plaintiffs had some evidence to the contrary that they would be cross-examining, or examining along those lines.
Now I have said at one point in these proceedings that it may not make a difference what the motive was, the only question would be what was the result
The record contains nothing to indicate that the normal desire for local financing and control of the school districts, see note 12 supra, was not the prime reason for the failure of the countywide school district proposal. Thus, the desire for autonomous local schools would, so far as the record reveals, have blocked any countywide consolidation of the schools either in Uni-Gov or elsewhere. There is nothing sinister about this:
No single tradition in public education is more deeply rooted than local control over the operation of schools; local autonomy has long been thought essential both to the maintenance of community concern and support for public schools and to quality of the educational process.
Milliken v. Bradley, 418 U.S. 717, 741-42, 94 S.Ct. 3112, 3125-3126, 41 L.Ed.2d 1069 (1974).


. Indianapolis V, 456 F.Supp. at 188. The schools were never “eliminated” from Uni-Gov. As Mayor Lugar testified at trial, no draft of the proposed legislation ever included the schools.
The “crucial section” was § 9 of Indiana Acts 1961, Ch. 186. It provided, in pertinent part,
(a) Whenever the boundaries of any civil city are extended by a civil annexation which becomes effective as of a date subsequent to the effective date of this act, the boundaries of the school city which has jurisdiction over the area of such civil city or the major portion thereof shall be correspondingly extended by virtue of such civil annexation, subject only to the further provisions of this Section.
Section 9(b) gave a right of remonstrance to the losing school corporation. Further provisions of the Act are summarized in note 33 infra. Section 9 was repealed by Indiana Acts 1969, Ch. 52, § 2 (codified as Ind.Code § 20-3-14-11). This Act substituted a provision which allowed alteration of school boundaries only through a modified school annexation procedure.


. Indiana Acts 1905, Ch. 129, §§ 241-244 (as amended by Indiana Acts 1955, Ch. 269) (repealed); Indiana Acts 1969, Ch. 239, §§ 301 & *1122401-414 (codified as Ind.Code §§ 18-5-10-8 & -19 to -32).


. For example, unlike the Indiana civil annexation procedure for effecting a union between two towns or cities, see Indiana Acts 1905, Ch. 129, § 241 (repealed); Indiana Acts 1969, Ch. 239, § 301 (codified as Ind.Code § 18-5-10-8), Uni-Gov provided for a limited merger of Indianapolis and other cities and towns in Marion County without a consolidation agreement or a referendum. See Indiana Acts 1969, Ch. 173, §§ 102(e) & 406 (codified as Ind.Code §§ 18-4-1-2 & 18-4-4-6). Similarly, the resulting consolidated city did not possess powers that were uniformly applicable to all territory within its borders; civil annexation or union of cities and towns could not have produced this result. Compare Indiana Acts 1905, Ch. 129, §§ 241, 242a & 244 (as amended by Indiana Acts 1955, Ch. 269, § 2) (repealed) and Indiana Acts 1969, Ch. 239, § 407(c) (codified as Ind.Code § 18-5-10-25(c)), with, e. g., Indiana Acts 1969, Ch. 173, §§ 234, 314 & 406 (codified as Ind.Code §§ 18-4-2-34, -3-14 & -4-6).


. Civil annexation as a means of expanding Indianapolis boundaries had proved unsatisfactory for two reasons. First, because unilateral annexation by Indianapolis could not affect the territory of adjacent cities and towns. Speedway, Beech Grove, and Lawrence blocked Indianapolis expansion on the west, southeast, and northeast. The fifteen other municipalities in Marion County were also immune to unilateral civil annexation. Second, the remonstrance procedure gave property owners and residents the right to effectively block annexations by tying them up in lengthy litigation. This right was employed against virtually every attempt by Indianapolis at unilateral annexation, because, as city planner Vogelgesang testified, residents “resisted annexation and felt the city could not provide them with services for the additional tax money that they would be paying.” Thus, Mayor Lugar stated the reasons that led him to pursue the idea of Uni-Gov as follows:
[Annexation as it was then part of our law was simply not going to make any difference, in each of these cases we were successfully blocked and it did not occur to me circumstances in which annexation by the civil city could be successfully pursued in any large manner. So, as a result, I was intrigued by [the idea of Uni-Gov] ....
He further stated: “[T]he Uni-Gov concept was not a concept of annexation. It was essentially a concept of governmental reorganization which left the whole annexation question really totally to the side.” Thus Charles Whistler, one of a group of attorneys who drafted Uni-Gov, testified at trial that civil annexation statutes had no application to Uni-Gov. No different conclusion can result from the provision of Indiana Acts 1961, Ch. 186, § 1(e), which defined “civil annexation” as “any action” extending the boundaries of a civil city. The remainder of the 1961 Act makes plain that the annexation meant was that previously defined by statute. E. g., id, § 9(b): “Whenever . a civil city shall adopt an ordinance effecting such a civil annexation as is described in Section 9(a) of this act, the losing school corporation shall have the right” to remonstrate under the provisions of Indiana Acts 1905, Ch. 129, § 243 (as amended), the then applicable civil annexation statute.


. The majority attempts to draw an inference of discriminatory purpose from the fact that the repeal of § 9 passed as a “special bill, just sixteen days before final passage of the Uni-Gov. legislation.” Ante at 1107. Even if § 9 had had any potential application to Uni-Gov, which it plainly did not, the time of passage of the repealer bill should not be considered in isolation from the history of the bill. The majority has overlooked the fact that the repeal *1123was first proposed in 1967, and indeed was passed by both houses of the Indiana legislature in that year but failed to become law because vetoed by the predecessor in office of the Governor who ultimately signed the repeal. The former Governor’s 1967 veto message said that the bill might contain a possibility of partisan political mischief. As Mayor Lugar testified: “In ’67 Uni-Gov was not being thought of.” Moreover, as is demonstrated in note 18, supra, there were virtually no civil city annexations for IPS to follow for many years before 1969 because the difficulties described in note 18, supra, made them impracticable; this failure of the annexation mechanism was, as May- or Lugar testified, the major reason for the passage of Uni-Gov. The failure of civil annexation was surely also a prime reason for the repeal of § 9 and other civil annexation provisions in 1969. All this, as well as the inapplicability to Uni-Gov of a statute dealing with civil annexation, see text supra, is ignored in the majority’s conclusion, ante at 1107, that “the repeal of section 9 of the 1961 Act appears to have been done in direct response to concerns that otherwise the boundaries of IPS would expand with the borders of the new City of Indianapolis.” The record contains no evidence that such concerns existed and no basis for inferring their existence from other facts.


. Uni-Gov was beyond the terms of the 1961 Act, and thus unaffected by the 1969 repealer of § 9 of that Act, for yet another reason: Uni-Gov itself explicitly excluded schools from the reorganization plan, Indiana Acts 1969, Ch. 173, § 314 (codified as Ind.Code § 18-4-3-14); there was thus no need to attempt to exclude the schools by another enactment. Nor was the exclusion of schools from Uni-Gov remarkable. The Health and Hospital Corporation was excluded, as were the county offices of auditor, recorder, treasurer, sheriff, coroner, surveyor, clerk of the circuit court, and assessor. Police and fire protection were organized into “special service” districts which expanded beyond Indianapolis only in accordance with defined procedures; these districts apparently have expanded little since 1970. The “excluded cities” of Speedway, Beech Grove, Lawrence, and Southport retained control over aspects of local government such as police, fire, and sanitary services. The following agencies were also wholly or partly excluded: the airport authority and board; the county department of welfare and board; the county home board; the building authority, board of trustees and board of directors; the capital improvements board of managers; the housing authority; the library districts and boards; and “all other municipal corporations, boards, agencies and commissions” not expressly included in the Act. Id; see also id § 404 (codified as Ind.Code § 18- 4 4 4). The reason for these exclusions, Mayor Lugar testified, was to limit Uni-Gov and thereby insure the passage of its needed organizational improvements. Lugar said his attitude at the time was that “so long as a reasonable structure that allows for a county executive and county legislature and a bare boned situation . gives us some possibility to amend our future, I would be willing to settle for that.” He further noted that many compromises in the areas of fire, police, and administrative agencies had to be worked out before the intricate process of negotiations produced the accommodation that was Uni-Gov. See also note 12 supra.


. Ind.Const. art. IX, § 1 (1816) (superseded); Indiana Acts 1818, Ch. 49; Indiana Revised Laws 1824, Ch. 97; Indiana Revised Laws 1831, Ch. 86; Indiana Revised Statutes 1838, Ch. 94; Indiana Revised Statutes 1843, Ch. 15; H. Hawkins, Indiana’s Road to Statehood, A Documentary Record 9-16 & 60-67 (Indiana Sesquicentennial Commission 1964).


. Indiana Revised Statutes 1843, Ch. 15, § 32.


. Id. §§ 35 & 38.


. Ind.Const. art. 8, § 1 (1851).


. Indiana Revised Statutes 1852, Ch. 98; Indiana Acts 1855; Ch. 86; Indiana Acts 1859, Ch. 119, § 1 (codified as Ind.Code 1971, § 20-2-8-1); Indiana Acts 1861, Ch. 41, § 4; Indiana Acts 1865, Ch. 1, § 4 (repealed by Indiana Acts 1972, P.L. No. 170, § 1).


. Indiana Acts 1897, Ch. 72, § 1.


. Indiana Acts 1899, Ch. 160.


. Indiana Acts 1901, Ch. 200.


. Indiana Acts 1911, Chs. 187 & 193; Indiana Acts 1915, Ch. 141; Indiana Acts 1917, Chs. 19, 23 & 148; Indiana Acts 1919, Chs. 151, 216 & 229; Indiana Acts 1921, Ch. 268; Indiana Acts 1925, Ch. 134; Indiana Acts 1927, Chs. 58, 111 & 225; Indiana Acts 1937, Ch. 154.


. Indiana Acts 1947, Ch. 123 (codified as Ind. Code 1971, § 20-4-5) (as amended); Indiana Acts 1949, Ch. 226 (codified as Ind.Code 1971, § 20-4-8) (as amended).


. Indiana Acts 1959, Ch. 202 (codified as Ind. Code 1971, § 20-4-1). The statute disregarded municipal, county, and township boundaries in its pursuit of “an efficient and economical reorganization plan best suited to local conditions.” Id. § 1 (Ind.Code 1971, § 20-4-1-1). Under this statute, the present boundaries of school corporations in Marion County were set. I do not understand appellees to contend that there was anything unconstitutional about the process that fixed these boundaries. It is also noteworthy that the school reorganizations accomplished pursuant to the 1959 Act resulted in school boundaries not coterminous with other units of government in 70% of the school corporations in Indiana. Indianapolis IV, 541 F.2d at 1217.


. The majority observes, ante at 1107, that, “although there was seldom a perfect correspondence between civil city and school boundaries the exceptions were generally in favor of larger, rather than smaller, school districts.” This appears to be a reference to the 1959 School Corporation Reorganization Act, which, as noted above, disregarded civil unit boundaries to achieve school corporations with a larger tax base. It seems to me possible, however, that the majority means by this comment to indicate that the failure to expand IPS boundaries was somehow inconsistent with a subsidiary “policy” favoring the larger over the small school corporation. As is plain, however, IPS had no need to expand to improve its tax base: IPS was, and apparently still is, the most fiscally secure school corporation in Marion County. Moreover, IPS is now the 29th largest school corporation in the nation, and Marion County contains no school corporation below the median size of Indiana’s 305 school corporations. As there was no need after 1959 to enlarge the tax base of any of the Marion County school corporations, there was also no need to expand IPS boundaries to the county line.
The majority also appears to believe that the “policy” favoring coterminous boundaries was enforced “particularly in Marion County.” Ante at 1108. I have, I hope, sufficiently demonstrated the absence of such a policy either in Marion County or elsewhere in Indiana. Moreover, neither the record nor the majority opinion suggests any rationale that could conceivably underlie a policy of coterminous boundaries with respect to only one county in Indiana.


. The 1961 Act contemplated, by its very terms, that coterminous boundaries were not an inviolate policy. It speaks of school districts and cities that occupy “all or the major part in area” of one another. Indiana Acts 1961, Ch. 186, § 1(b) & (c); see also note 15 supra. Moreover, it allowed two school corporations to transfer territory between them by agreement regardless of civil boundaries, § 3, allowed IPS, as well as the School Cities of Speedway and Beech Grove, a conditional power of unilateral annexation of territory from an adjoining school corporation, § 4, and provided, in the case of a civil annexation, for agreement between the losing and the gaining school corporations to disregard for school purposes all or part of the alteration brought about by the civil annexation, § 9(c). Indeed, actions taken pursuant to the 1961 Act did in fact cause the separation of IPS and Indianapolis boundaries.


. Concerning the turn-key method, see 24 C.F.R. § 841.201 et seq. (1979).


. Indianapolis IV, 541 F.2d at 1216.


. The Housing Authority depends on federal contributions and federal guarantees of its bonds. Neither Indiana nor any state agency underwrites the Authority’s financing. Ind. Code § 18-7-11-14.


. The applicable provision at the time was 42 U.S.C. § 1415(7)(b)(i). 42 U.S.C. § 1437c(e) (1976) is the recodification of that provision and is identical in all relevant respects. It provides, in pertinent part,
In recognition that there should be local determination of the need for low-income housing to meet needs not being adequately met by private enterprise—
(D - - -
(2) the Secretary shall not make any contract for loans ... or for annual contributions pursuant to this chapter unless the governing body of the locality involved has entered into an agreement with the public housing agency providing for the local cooperation required by the Secretary pursuant to this chapter.


. Although a cooperation agreement requires the governing body to agree to waive real and personal property taxes on the project, the governing body can receive, in lieu thereof, up to ten percent of the rental income. 42 U.S.C. § 1437d(d) (1976); see also Mahaley v. Cuyahoga Metrop. Housing Auth., 355 F.Supp. 1245, 1248 (N.D.Ohio 1973). Besides the waiver of taxes, HUD regulations current in 1966 required that cooperation agreements contain a promise by the governing body to eliminate “unsafe and insanitary dwelling units” and to supply “public services,” as well as “other forms of cooperation” to the projects. 24 C.F.R. § 1520.1(f) & .3 (1966). Deputy Mayor Carroll so testified at trial. See also James v. Valtierra, 402 U.S. 137, 143 n.4, 91 S.Ct. 1331, 1334 n.4, 28 L.Ed.2d 678 (1972):
[T]he local government body must agree to provide all municipal services for the units and to waive all taxes on the property. The local services to be provided include schools, police, and fire protection, sewers, streets, drains, and lighting.
The applicable regulations today are no different in this regard. 24 C.F.R. § 841.102(c) & .110(b) (1979); cl id. § 200.710; see also notes 44 & 45 infra. Thus, without a cooperation agreement promising both a waiver of taxes and the provision of essential services, HUD would not finance the project and, as a consequence, see note 36 supra, the Housing Authority could not build it.


. Indiana Acts 1937, Ch. 207, § 3(g). This provision was amended by Indiana Acts 1969, Ch. 291, § 3(g) (codified as Ind.Code § 18-7-1 l-3(g)), to provide that the Housing Authority had jurisdiction to build in a “city or town” within five miles of Indianapolis only if the city or town “consented] thereto by resolution of its governing body.”
*1127Whether or not the Housing Authority had jurisdiction, prior to 1969, to build in “towns,” as distinguished from “cities,” within five miles of the boundary of Indianapolis, federal law would have required the governing body of the town in question to enter into a cooperation agreement with the Authority, see note 37 supra. I know of nothing in the record to indicate whether any such agreement with a town was ever sought or denied. The record is also vague on which towns, other than perhaps the Town of Speedway, might have been within the Authority’s pre-1969 jurisdiction, and whether any suitable sites existed in any such town during the time in question. The reason for this is that the plaintiffs have never pursued the theory that the failure to build in “towns” as opposed to “cities” or unincorporated areas of Marion County was the essence of the Housing Authority’s allegedly wrongful conduct. Even assuming plaintiffs have preserved this precise issue, they have clearly failed to meet their burden of proving that the failure to locate projects in “towns” within five miles of Indianapolis was prompted by discriminatory purpose.


. There is no question that, as to location of housing projects in the unincorporated areas of Marion County, the Board of County Commissioners and the Marion County Council together constituted the “governing body” involved. They were the body that would be required by federal law, see notes 37 & 38 supra, to sign a cooperation agreement and promise to provide essential services before federally funded housing could be located in their jurisdiction. See 24 C.F.R. § 1520.1(e) & .3 (1966); Ind.Code § 18-7-12-2.
The majority notes, ante at 1110, that “[o]ne project was built just across the street from Warren township (then 98% white). Another [the Eagle Creek project] was located on land that was once a part of Wayne township (then 99% white), but was annexed by the old city, at HACI’s request.” Aside from the fact that the integrative impact of the location of these projects scarcely evinces a segregative purpose, see note 45 infra, the inference of discriminatory purpose the majority would draw from these sitings is entirely undercut by the fact that the Housing Authority had no cooperation agreement with the governing body of either Warren or Wayne township; the Authority thus could not locate projects in these townships. This fact explains both the sitings and the annexation of one of the sites to Indianapolis.


. In the majority opinion in Indianapolis IV, the fact that an effort was made to obtain cooperation agreements was recognized. 541 F.2d at 1216.


. I understand the reference to “traditional” public housing to mean housing developed by the Housing Authority and financed by HUD under the terms of the United States Housing Act of 1937, 42 U.S.C. § 1437 et seq. (formerly codified at 42 U.S.C. § 1401 et seq.) (as amended). Ten such projects were built in Indianapolis in the 1960’s. The record contains many references to other types of housing, some of it built in the suburbs, and some of it apparently under the control of the Housing Authority. The location of these other types of housing is not alleged to have been discriminatory.


. Testimony at trial established that the task force, while acting on behalf of the Housing Authority, determined that sites outside of Indianapolis were not suitable both because of an absence of a cooperation agreement with the county government and because of an inability to secure from that body either a cooperation agreement or the municipal services that the agreement would have required the county to provide. See note 44 infra, and accompanying text. To say that the task force determined that suburban sites were not feasible is not to say, however, that suburban sites were not considered.


. Deputy Mayor Carroll, who served on the staff of the task force, testified:
At that time we were attempting to select the locations for the Housing Authority sites, the county government, which was current before Uni-Gov at that time, operated by the County Council, County Commissioners, indicated in the process of early discussions with the committee that they were unable to provide the kinds of services that were required for public housing location at that time.
An idea of the type of services that the County Council and County Commissioners were being asked to provide, see note 38 supra, can be gleaned from the following:
September 1965 HUD Guidelines on Site Selection required that sites be “well related to public transportation, public schools, shopping” and all other essential services; they further required that consideration be given to the proximity of playgrounds, off-street parking, and the availability of sewer services. Id. § 205.1(3) & (4).
City planner Vogelgesang testified at trial that the search for project sites in the suburbs was virtually precluded by a combination of jurisdictional and HUD guideline requirements. Deputy Mayor Carroll testified that the task force’s site selection criteria included the availability of water, sewer, utility, police, fire, public transportation, school, park, shopping and other basic community services; that access to places of employment was considered; and that many of these criteria were incorporated into the then current HUD guidelines. Carroll further testified that a “substantial concentration” of services was required for public housing projects that “[tjhese did not exist in the unincorporated areas of the county,” and that the public transportation and low cost health, legal, and welfare services that were necessary to the tenants of housing projects were not available in the suburbs. John Mullin, Assistant Director of the Housing Authority, testified that many public housing tenants do not own automobiles and that that fact makes access to public transportation essential for a public housing site. Public transportation was not available in the suburbs at the time in question. Seven years later, at the time of trial, many potential suburban sites were still without public transportation. Yet the county government was being asked to provide public transportation, as well as other services, before projects located in its jurisdiction could open.
HUD regulations currently require that sites be served by utilities such as water, gas, and electricity, and that they have adequate sewer and street service. 24 C.F.R. § 841.107(b) (1979); see id. § 200.710. HUD’s criteria for site approval includes, among other things, the presence of recreational, social, educational, commercial, and health services; the absence of flooding, air pollution, excessive noise, sewage hazards, septic tank backups, mudslides, smoke or dust, vibration, vehicular traffic, rodent or vermin infestation, and fire hazards; the cost and time involved in travel to places of employment “providing a range of jobs for low(er) income workers”; and general consistency with environmental, developmental, and social goals for the area in question. Id.; see also note 45 infra.


. Testimony during the 1975 trial showed that in 1968 about thirty percent of the residents of projects were white, and that a majority of the ten projects were in nearly all-white neighborhoods when they were built. For example, the Eagle Creek project that was located on land annexed from Wayne township and was earlier mentioned in another regard, see note 40 supra, was located in an area 99.3% white in 1960 and 91.7% white in 1970. Moreover, HUD approval of projects has, at least since 1972, been in part contingent upon their being located in a fashion that will promote integration. 24 C.F.R. § 200.710 (1979). HUD approved the project sites on which the Housing Authority built, and even if integrative impact was not an explicit criterion at the time HUD gave its approval, it is difficult to believe that HUD would have approved locations that were selected to promote segregation. In addition, Housing Authority Assistant Director Mullin testified at trial that the Authority had attempted to maintain a racial balance within the projects themselves, but that HUD regulations requiring applications to be granted without regard to race had made it impossible to maintain a racial balance. Indeed, the Justice Department, though it takes a contrary view now, suggested in 1971 that the district court find that the “locations of six of the ten projects have tended to promote integration.” Indianapolis I, 332 F.Supp. 674 n.81. The majority notes, ante at 1110 n.17, that the trial court determined that the evidence was insufficient to support a finding of integrative effect. This determination was made before the evidence just chronicled had been heard. Moreover, it appears obvious that the location of the projects did produce integration in housing. The location did not, apparently, further school desegregation; but the Housing Authority’s business was housing, not schools.


. Because of my view that discriminatory purpose has not been demonstrated, I do not consider here the difficult remedial problems that I believe are posed by this case.


. This is clear from Milliken v. Bradley, supra, and from our outright reversal in Indianapolis II, 503 F.2d 68, of the interdistrict remedy as to school districts outside Marion County.


. As the majority acknowledges, Uni-Gov would not have passed had the schools been included. Ante at 1107. As the record makes plain, the absence of necessary services and cooperation agreements precluded the location of housing projects in the suburbs.


. But cf. Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 489, 99 S.Ct. 2941, 2971, 61 L.Ed.2d 666 (1979) (Rehnquist, J., dissenting); Dayton Bd. of Educ. v. Brinkman, 443 U.S. 526, 542, 99 S.Ct. 2971, 2981, 61 L.Ed.2d 720 (1979) (Rehnquist, J., dissenting); id. at 2988-93 (Powell, J., dissenting).